Title: To James Madison from Robert W. Fox, 31 January 1803
From: Fox, Robert W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 31 Jany. 1803
					
					I presume ’ere this my Friend Erving have informed thee of the arrival at this port of the Ship Mary Captn. Temple with a number of American Citizens onboard intended for Norfolk, many of whom were very ill of a bad infectious Fever.  In consequence, the British Government have thought proper to put the Mary under a rigorous Quarantine for about 10 Weeks.  A Lazaretto has been hired to take part of the Sick onboard, and notwithstanding their being constantly supplied with Medicine, Fresh provisions, Wine & Brandy and every thing else the Doctors informed me was absolutely necessary for their recovery and comfort, 17 of the people have died; the remainder are now nearly recovered, and I expect the Mary will be permitted to proceed on her Voyage in 10 or 14 days.  Tho’ I have no doubt my Friend Erving has advised thee of this unfortunate circumstance, having constantly corresponded with him and received his advice respecting the treatment of the poor Men, yet I think it right to write thee on the subject.  I have also written under this date to the Collector of Norfolk to apprise him of this circumstance, that on the Vessels arrival he may examine whether the Crew and Passengers are in a good state of health; for tho’ I hope every precaution will be taken before the Vessel sails from hence to prevent the disease again breaking out, yet as it is possible a like calamity may take place, this precaution will be necessary; and as the Americans are double the number of the Crew, it is probable they may put the Vessel to some other port than Norfolk.  I submit to thyself whether it may not be necessary to give the notice to several of the Collectors in the ports of the United States.
					I intend to desire Charles Dominick, one of the passengers onboard, to inform the Collector of any port at which they may arrive of the situation of the people onboard.  Here permit me to add that Dominick has been onboard the Lazaretto and attended on the Sick most closely, day and night, at the greatest hazard of his Life, and has been of more use to them than I can describe; besides taking charge of the Spirits, Wine, fresh provisions, Medicines &ca. that have been sent off, which he has distributed with great attention amongst the Sick.  I am with great respect Thy assured Friend
					
						Rob. W. Fox
					
					
						P.S. By Letter from my Friend Erving, I find he has written thyself fully respecting this Ship, and also sundry Collectors in the U.S.  I intend to have this forwarded from Liverpool.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
